      Case 2:15-cv-00462-ROS Document 542 Filed 08/22/19 Page 1 of 4



 1   Elizabeth C. Wang (admitted pro hac vice)
     LOEVY & LOEVY
 2   2060 Broadway, Ste. 460, Boulder, CO 80302
 3   O: 720.328.5642; F: 312.243.5902
     elizabethw@loevy.com
 4
     Jon Loevy (admitted pro hac vice)
 5   Rachel Brady (admitted pro hac vice)
     LOEVY & LOEVY
 6
     311 N. Aberdeen St., 3rd Fl., Chicago, IL 60607
 7   O: 312.243.5900; F: 312.243.5902
     jon@loevy.com
 8   brady@loevy.com
 9   Michael D. Kimerer (Bar # 002492)
10   Rhonda Elaine Neff (Bar # 029773)
     KIMERER & DERRICK, P.C.
11   1313 E. Osborn Rd., Suite 100, Phoenix, AZ 85014
     Tel: 602.279.5900; Fax: 602.264.5566
12   mdk@kimerer.com
13   rneff@kimerer.com

14   Joshua E. Dubin, Esq. PA. (admitted pro hac vice)
     7413 Fairfax Dr., Bldg. F, Tarmac, FL 33321
15   jdubin@dubinconsulting.com
16
     Counsel for Plaintiff Debra Jean Milke
17
18
19
20
21
22
23
24
25
26
                                                   1
      Case 2:15-cv-00462-ROS Document 542 Filed 08/22/19 Page 2 of 4



 1                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA
 2
     Debra Jean Milke,                            )
 3
                                                  )
 4                         Plaintiff,             ) No. 2:15-cv-00462-ROS
     v.                                           )
 5                                                )
     City of Phoenix;                             )
 6   Maricopa County;                             ) PLAINTIFF’S NOTICE OF SERVICE
 7   Detective Armando Saldate, Jr.; and          ) OF DISCOVERY
     Sergeant Silverio Ontiveros, in their        )
 8   individual capacities.                       )
                                                  )
 9                         Defendants.            )
                                                  )
10
11
12           Plaintiff, Debra Jean Milke, through her counsel, hereby gives notice that Plaintiff
13   served all Defendants via electronic mail to their counsel of record, with copies of the
14   following discovery:
15         On August 20, 2019, material Bates-stamped L&L 14605-14621, 15196-20028
16           (habeas counsel work product ordered disclosed by the Court); L&L 20029-20033
17           (recordings not responsive to any discovery request, listed on log produced by
18           NSB on April 7, 2017);
19         On August 21, 2019, documents Bates-stamped L&L 20041-20277 (attorney-
20           client communications that Frankie Aue had access to, ordered disclosed by the
21           Court).
22
23   By: /s/ Elizabeth C. Wang
24
     Elizabeth C. Wang (admitted pro hac vice)
25   LOEVY & LOEVY
     2060 Broadway, Ste. 460, Boulder, CO 80302
26
                                                      2
      Case 2:15-cv-00462-ROS Document 542 Filed 08/22/19 Page 3 of 4



 1   O: 720.328.5642; F: 312.243.5902
     elizabethw@loevy.com
 2
 3   Jon Loevy (admitted pro hac vice)
     Rachel Brady (admitted pro hac vice)
 4   LOEVY & LOEVY
     311 N. Aberdeen St., 3rd Fl., Chicago, IL 60607
 5   O: 312.243.5900; F: 312.243.5902
     jon@loevy.com
 6
     brady@loevy.com
 7
     Michael D. Kimerer (Bar # 002492)
 8   Rhonda Elaine Neff (Bar # 029773)
     KIMERER & DERRICK, P.C.
 9   1313 E. Osborn Rd., Suite 100, Phoenix, AZ 85014
10   Tel: 602.279.5900; Fax: 602.264.5566
     mdk@kimerer.com
11   rneff@kimerer.com
12   Joshua E. Dubin, Esq. PA. (admitted pro hac vice)
13   7413 Fairfax Dr., Bldg. F, Tarmac, FL 33321
     jdubin@dubinconsulting.com
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   3
      Case 2:15-cv-00462-ROS Document 542 Filed 08/22/19 Page 4 of 4



 1                              CERTIFICATE OF SERVICE
 2         I, Elizabeth Wang, hereby certify that on August 22, 2019, I electronically
 3   transmitted the foregoing to the Clerk’s Office using the CM/ECF System for filing and
     transmittal of a Notice of Electronic Filing to all counsel of record, including:
 4
     Christina G. Retts         cretts@wienekelawgroup.com
 5   James A. Eaves             artie.eaves@sandersparks.com
                                michele.logan@sandersparks.com
 6
     Jody C. Corbett            jody@berkelawfirm.com
 7                              laine@berkelawfirm.com
     Josh Dubin                 jdubin@dubinconsulting.com
 8   Kathleen L. Wieneke        kwieneke@wienekelawgroup.com
                                kpenny@wienekelawgroup.com
 9                              lpiasecki@wienekelawgroup.com
10   Lori V. Berke              lori@berkelawfirm.com
     Michael D. Kimerer         mdk@kimerer.com
11                              mwallingsford@kimerer.com
     Rhonda E. Neff             rneff@kimerer.com
12   Robin E. Burgess           robin.burgess@sanderspark.com
13   Sally A. Odegard           sodegard@hoklaw.com
                                gzappia@hoklaw.com
14   Jon Loevy                  jon@loevy.com
     Rachel Brady               brady@loevy.com
15
                                             /s/ Elizabeth C. Wang
16
                                             Counsel for Plaintiff
17
18
19
20
21
22
23
24
25
26
                                                   4
